Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, lines 2 states “an energy level” and claim 1, line 9 also states “an energy level”, but each line is referring to different energy levels.  Please distinguish between the different energy levels by rephrasing “an energy level” in claim 1, line 9 to state “a second energy level”. Appropriate correction is required.

The examiner will interpret “an energy level” in claim 1, line 9 as “a second energy level” and will examine as such.

Claim 2 is objected to because of the following informalities: Claim 2, lines 1-2 state “wherein the energy measurement circuit measures an energy level” but should state “wherein the energy measurement circuit determines the measured energy level” (referring to the “energy level” in claim 1, line 2 and remaining consistent with the wording in claim 1, line 5) in order to maintain proper antecedent basis. Appropriate correction is required.

The examiner will interpret “wherein the energy measurement circuit measures an energy level” in claim 2, lines 1-2 as “wherein the energy measurement circuit determines the measured energy level” and will examine as such.

Claim 5 is objected to because of the following informalities: Claim 5, line 2 and 8 state “an energy level” and claim 5, lines 4 and 9-10 state “the measured energy level” which overlaps with the wording in claim 1, lines 2, 9, 5, and 10-11, but “an energy level” and “the measured energy level” in claim 5 are from an alternate test frequency instead of the original test frequency. Please distinguish “an energy level” and “the measured energy level” in claim 5 from the ones mentioned in claim 1. Please rephrase “an energy level” in claim 5, line 2 to state “a subsequent energy level”. Please rephrase “an energy level” in claim 5, line 8 to state “a third energy level” (maintaining consistency with the suggested wording for claim 1). Also, please rephrase “the measured energy level” in claim 5, lines 4 and 9-10 to state “the subsequent measured energy level”. In addition, claim 5, line 6 states “a continuity signal comprising”, but should state “the continuity signal comprising” (referring to the “continuity signal” in claim 1, line 7), and claim 5, lines 6-7 state “a frequency”, but should state “the frequency” (referring to the “frequency” in claim 1, lines 7-8) in order to maintain proper antecedent basis. Appropriate correction is required.

The examiner will interpret and examine claim 5 as “The apparatus of claim 4, wherein: the energy measurement circuit measures a subsequent energy level in the equipment grounding conductor at the alternate test frequency; the energy comparator compares the subsequent measured energy level for the alternate test frequency with the energy threshold; and the continuity signal circuit injects the continuity signal comprising the frequency at the alternate test frequency in the equipment grounding conductor at a third energy level above the energy threshold in response to the energy comparator determining that the subsequent measured energy level is below the energy threshold.”.

Claim 6 is objected to because of the following informalities: Claim 6, lines 2-3 state “select test frequencies, measure energy levels at the test frequencies and compare the measured energy levels”, but the test frequencies, energy levels, and measured energy levels are additional to the ones previously mentioned in claims 5, 4, 3, and 1 (the claims that claim 6 are dependent on). Please distinguish “test frequencies”, “energy levels”, and “measured energy levels” in claim 6 from the ones mentioned in the preceding claims. Please rephrase “select test frequencies, measure energy levels at the test frequencies and compare the measured energy levels” in claim 6, lines 2-3 to state “select additional test frequencies, measure additional energy levels at the additional test frequencies and compare the additional measured energy levels”. Also, to maintain consistency with the suggested wording above, please rephrase “a test frequency” in claim 6, line 5 to state “one of the additional test frequencies”, and rephrase “a test frequency” in claim 6, lines 8-9 to state “one of the additional test frequencies”. Appropriate correction is required.

The examiner will interpret and examine claim 6 as “The apparatus of claim 5, wherein the frequency selector, the energy measurement circuit and the energy comparator select additional test frequencies, measure additional energy levels at the additional test frequencies and compare the additional measured energy levels with the energy threshold until one of: the energy comparator determines that one of the additional test frequencies is below the energy threshold; and the frequency selector reaches a frequency limit, the frequency limit comprises a number of times the frequency selector selects one of the additional test frequencies.”

Claim 7 is objected to because of the following informalities: Claim 7 introduces “a plurality of continuity signals” and selecting “each test frequency” but does indicate that each additional test frequency is selected for each continuity signal. Please rephrase claim 7 to state that each additional test frequency is selected for each continuity signal. Appropriate correction is required.

The examiner will interpret and examine claim 7 as “The apparatus of claim 3, wherein the continuity signal circuit injects a plurality of continuity signals into the equipment grounding conductor, wherein the frequency selector selects an additional test frequency for each continuity signal and each additional test frequency is a different frequency.”

Claim 8 is objected to because of the following informalities: Claim 8, lines 1-2 state “a test frequency for each continuity signal” but should refer to the additional test frequency in claim 7 in order to maintain proper antecedent basis. Appropriate correction is required.

The examiner will interpret and examine claim 8 as “The apparatus of claim 7, wherein the frequency selector selects the additional test frequency for each continuity signal from a different test frequency range, wherein each test frequency range does not overlap another test frequency range.”.

Claim 10 is objected to because of the following informalities: Claim 10, line 3 states “an energy level” and claim 10, line 10 also states “an energy level”, but each line is referring to different energy levels. Please distinguish between the different energy levels by rephrasing “an energy level” in claim 10, line 10 to state “a different energy level”. Appropriate correction is required.

The examiner will interpret “an energy level” in claim 10, line 10 as “a different energy level” and will examine as such.

Claim 12 is objected to because of the following informalities: Claim 12, line 11 states “an energy level”, but should state “the second energy level” (referring back to the suggested wording of an energy level in claim 1, line 9) in order to maintain proper antecedent basis. Appropriate correction is required.

Examiner will interpret “an energy level” in claim 12, line 11 as “the second energy level” and will examine as such.

Claim 16 is objected to because of the following informalities: Claim 16, line 6 states “an energy level” and claim 16, line 13 also states “an energy level”, but each line is referring to different energy levels.  Please distinguish between the different energy levels by rephrasing “an energy level” in claim 16, line 13 to state “a second energy level”. Appropriate correction is required.

The examiner will interpret “an energy level” in claim 16, line 13 as “a second energy level” and will examine as such.

Claim 17 is objected to because of the following informalities: Claim 17, line 1 has a typo that states “wherein the frequency selects”, but should state “wherein the frequency selector selects”. In addition, claim 17, line 4 states “an energy level” and claim 17, lines 4-5 and 7 state “the measured energy level” which overlaps with the wording in claim 16, lines 6, 9, and 14-15, but “an energy level” and “the measured energy level” in claim 17 are from an alternate test frequency instead of the original test frequency. Please rephrase “an energy level” in claim 17, line 4 to state “a subsequent energy level”. Also, please rephrase “the measured energy level” in claim 17, lines 4-5 and 7 to state “the subsequent measured energy level”. Also, claim 17, line 6 states “a continuity signal”, but should state “the continuity signal” (referring to the “continuity signal” in claim 16, line 11) in order to maintain proper antecedent basis. Appropriate correction is required.

The examiner will interpret and examine claim 17 as “The apparatus of claim 16, wherein the frequency selector selects an alternate test frequency in response to the energy comparator determining that the measured energy is not below the energy threshold, wherein the energy measurement circuit measures a subsequent energy level, the energy comparator compares the subsequent measured energy level with the energy threshold for the alternate test frequency and the continuity signal circuit injects the continuity signal comprising the alternate test signal in response to the energy comparator determining that the subsequent measured energy level for the alternate test frequency is below the energy threshold.”

Claim 18 objected to because of the following informalities: Claim 18 introduces “a plurality of continuity signals” and selecting “each test frequency” but does not indicate that each additional test frequency is selected for each continuity signal. Please rephrase claim 18 to state that each additional test frequency is selected for each continuity signal. Appropriate correction is required.

The examiner will interpret and examine claim 18 as “The apparatus of claim 16, wherein the continuity signal circuit injects a plurality of continuity signals into the equipment grounding conductor, wherein the frequency selector selects an additional test frequency for each continuity signal and each additional test frequency is a different frequency.”.

Claim 19 objected to because of the following informalities: Claim 19, line 2 states “an energy level” and claim 19, line 6 also states “an energy level”, but each line is referring to different energy levels.  Please distinguish between the different energy levels by rephrasing “an energy level” in claim 19, line 6 to state “a second energy level”. Appropriate correction is required.

The examiner will interpret “an energy level” in claim 19, line 6 as “a second energy level” and will examine as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10, lines 13-15 states “the frequency selector selects a different test frequency within the test frequency range in response to the energy comparator determining that the measured energy level is at or below the energy threshold”, but applicant’s Fig. 7, step 708 shows that a different test frequency is selected when the measured energy level is greater than the energy threshold. Clarification is needed on whether there is a typo in claim 10, lines 13-15, and if “at or below the energy level” is intended to actually say “above the energy level”?

The examiner will interpret and examine claim 10, lines 13-15 as “the frequency selector selects a different test frequency within the test frequency range in response to the energy comparator determining that the measured energy level is above the energy threshold”.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis, US 20170138991 (hereinafter Curtis).

Claim 1 (Original):
	The examiner will interpret claim 1 as stated earlier in the objection for claim 1 (annotations added). Curtis teaches an apparatus comprising: 
an energy measurement circuit (Curtis in Fig. 2 teaches an energy measurement circuit comprising a ground current sensor 124 connected to an AC detection module 206) that measures an energy level at a test frequency in an equipment grounding conductor (Curtis in [0053], lines 2-8 describes that the AC detection module 206 and ground current sensor 124 measures an AC current corresponding to test frequencies in an equipment grounding conductor 118) between a load and a power source (Curtis in Fig. 1 teaches that the equipment grounding conductor 118 is connected between a load 120 and a power source 104); 
an energy comparator (Curtis in Fig. 4 teaches an energy comparator/Control logic 422 comprising an AC threshold module 208 and a frequency test module 308) that compares the measured energy level with an energy threshold (Curtis in [0089], lines 4-7 describes that the AC threshold module 208 compares the measured energy level “to an AC threshold”); 
and a continuity signal circuit (Curtis in Fig. 4 teaches a continuity signal circuit comprising a signal generation module 202 connected to an injection module 204) that injects a continuity signal comprising a frequency at the test frequency in the equipment grounding conductor (Curtis in Fig. 4 shows that unit 202 uses at least one test frequency F1 for the continuity signal/AC component, and Curtis in [0050], lines 1-7 describes that unit 204 injects the signal in the equipment grounding conductor 118.) at [[an]] a second energy level above the energy threshold in response to the energy comparator determining that the measured energy level is below the energy threshold (Curtis in [0067], lines 1-7 teaches using unit 308 of the energy comparator for comparing the measured energy level to an energy threshold, and Curtis in [0068], lines 1-6 teaches that if the measured energy level is below the energy threshold then no interfering signals are present and a continuity signal can be injected. Therefore, it is clear that Curtis discloses the energy threshold pertaining to a noise/signal interference threshold. Curtis in [0047], lines 4-6 states that the “amplitude of each AC component... is high enough to distinguish the AC components from noise that may be present in the system”, thus Curtis discloses injecting the continuity signal at a second energy level above the energy threshold. Therefore, Curtis anticipates injecting the continuity signal at a second energy level above the energy threshold in response to the energy comparator determining that the measured energy level is below the energy threshold.), wherein the continuity signal is an indicator for continuity of the equipment grounding conductor between the power source and load (Curtis in [0040], lines 6-9, and [0041], lines 1-9 teaches using the continuity signal to determine connection status of the equipment grounding conductor 118 between the power source 104 and the load 120).

Claim 2 (Original):
	The examiner will interpret claim 2 as stated earlier in the objection for claim 2 (annotations added). Curtis teaches the apparatus of claim 1, wherein the energy measurement circuit determines the measured energy level by measuring a current and/or a voltage (As discussed previously in the analysis of claim 1, Curtis teaches an energy measurement circuit which includes a ground current sensor 124 that determines the measured energy level by measuring a current.). 

Claim 3 (Original):
	Curtis teaches the apparatus of claim 1, further comprising a frequency selector that selects the test frequency (Curtis in [0085], lines 6-7 teaches a frequency selector/change module 302 that selects the test frequency), the test frequency selected from frequencies within a test frequency range (Curtis in [0073], lines 5-7 describes that the test frequency is selected from a test frequency range). 

Claim 4 (Original):
	Curtis teaches the apparatus of claim 3, wherein the frequency selector selects an alternate test frequency in response to the energy comparator determining that the measured energy is not below the energy threshold. Curtis in [0068], lines 1-6 describes that when the test frequency is “below the AC threshold” it is “available for use by the change module 302”, therefore one of ordinary skill in the art would understand from this passage that conversely when the test frequency is not below the AC threshold, the test frequency is not available for use and is not selected. Curtis in [0068], lines 12-14 describes testing “numerous candidate frequencies”, therefore Curtis anticipates selecting an alternate test frequency in response to the energy comparator determining that the measured energy is not below the energy threshold, in order to acquire a useable frequency that is below the AC threshold.

Claim 5 (Original):
	The examiner will interpret claim 5 as stated earlier in the objection for claim 5 (annotations added). Curtis teaches the apparatus of claim 4, wherein:
the energy measurement circuit measures [[an]] a subsequent energy level in the equipment grounding conductor at the alternate test frequency; 
the energy comparator compares the subsequent measured energy level for the alternate test frequency with the energy threshold; 
and the continuity signal circuit injects [[a]] the continuity signal comprising [[a]] the frequency at the alternate test frequency in the equipment grounding conductor at [[an]] a third energy level above the energy threshold in response to the energy comparator determining that the subsequent measured energy level is below the energy threshold.
Claim 5 pertains to a device configured to perform the tasks in claims 1, but with an alternate test frequency. As discussed previously in the analysis of claim 1, Curtis anticipates the device of claim 1. In addition, as discussed previously in the analysis of claim 4, Curtis anticipates using an alternate test frequency. Therefore, claim 5 is similarly rejected to as claims 1 and 4.

Claim 7 (Original):
The examiner will interpret claim 7 as stated earlier in the objection for claim 7 (annotations added). Curtis teaches the apparatus of claim 3, wherein the continuity signal circuit injects a plurality of continuity signals into the equipment grounding conductor (Curtis in Fig. 4 shows units 202 and 204 of the continuity signal circuit injecting a plurality of continuity signals/AC components F1, F2, and up to Fn into the equipment grounding conductor 118.), wherein the frequency selector selects [[each]] an additional test frequency for each continuity signal (Curtis in [0059], lines 2-4 and lines 11-12 describes that unit 302 of the frequency selector selects/changes “an AC component characteristic of one or more of the plurality of AC components … by changing frequency of an AC component”.) and each additional test frequency is a different frequency (Curtis in [0094], lines 4-5 teaches that “each AC component has a different frequency”).

Claim 11 (Original):
	Curtis teaches the apparatus of claim 3, wherein the frequency selector selects as the test frequency one of: 
from a group of pre-selected test frequencies within the test frequency range (Curtis in [0073], lines 11-14 describes that frequencies can be selected from the frequency range that “includes a list of discrete frequencies” and that the frequency range “includes multiple ranges of frequencies”. Therefore, Curtis teaches selecting the test frequency from a group of pre-selected test frequencies within the test frequency range.) and
using a random frequency generator configured to select a random test frequency within the test frequency range (Curtis in [0064], lines 3-8 teaches that unit 302 of the frequency selector has “a random number generator that generates a random number within a range” and “calculates a corresponding new frequency within a range of frequencies available for an AC component”.).

Claim 13 (Original):
	Curtis teaches the apparatus of claim 1, wherein the continuity signal circuit does not inject the continuity signal in the equipment grounding conductor while the energy measurement circuit measures the energy level at the test frequency (As discussed previously in the analysis of claim 1, Curtis in [0067], lines 1-4 discloses determining “if a frequency is present on the equipment grounding conductor 118 prior to selecting the frequency for an AC component”, and Curtis in [0068], lines 1-6 describes doing so by comparing the measured energy level to an AC threshold. One of ordinary skill in the art would understand, that during this process, Curtis discloses that the continuity signal circuit does not inject the continuity signal in the equipment grounding conductor while the energy measurement circuit measures the energy level at the test frequency since the purpose of the test is to determine that the test frequency is not present on the equipment grounding conductor.).

Claim 14 (Original):
	Curtis teaches the apparatus of claim 1, wherein the energy measurement circuit comprises a band pass filter tuned to the test frequency (Curtis in Fig.4 teaches that unit 206 of the energy measurement circuit comprises a band pass filter 414, and Curtis in [0084], lines 9-11 teaches that the “band pass filter 414 is tuned to the AC component”).

Claim 16 (Original):
	The examiner will interpret claim 16 as stated earlier in the objection for claim 16 (annotations added). Claim 16 states an apparatus comprising: 
a frequency selector that selects a test frequency, the test frequency selected from frequencies within a test frequency range, the test frequency range above a fundamental frequency of a power source and excludes harmonics of the fundamental frequency; 
an energy measurement circuit that measures an energy level at the test frequency in an equipment grounding conductor between a load and the power source; 
an energy comparator that compares the measured energy level with an energy threshold; 
and a continuity signal circuit that injects a continuity signal comprising a frequency at the test frequency in the equipment grounding conductor at [[an]] a second energy level above the energy threshold in response to the energy comparator determining that the measured energy level is below the energy threshold, wherein the continuity signal is an indicator for continuity of the equipment grounding conductor between the power source and load.
Claim 16 contains the components discussed previously in the analysis of claims 1 and 3, but with an additional limitation of “the test frequency range above a fundamental frequency of a power source and excludes harmonics of the fundamental frequency”. Curtis in [0046], lines 3-5 describes that the fundamental frequency of a power source can be 60 Hz, and Curtis in [0063], line 12 describes a frequency range of 990-950 Hz which is above 60 Hz and excludes the harmonics of 60 Hz. Therefore, Curtis anticipates a test frequency range that is above a fundamental frequency of a power source and excludes harmonics of the fundamental frequency, and claim 16 is similarly rejected to as claims 1 and 3.

Claim 17 (Original):
	The examiner will interpret claim 17 as stated earlier in the objection for claim 17 (annotations added). Curtis teaches the apparatus of claim 16, wherein the frequency selector selects an alternate test frequency in response to the energy comparator determining that the measured energy is not below the energy threshold, wherein the energy measurement circuit measures [[an]] a subsequent energy level, the energy comparator compares the subsequent measured energy level with the energy threshold for the alternate test frequency and the continuity signal circuit injects [[a]] the continuity signal comprising the alternate test signal in response to the energy comparator determining that the subsequent measured energy level for the alternate test frequency is below the energy threshold. Claim 17 contains the components discussed previously in the analysis of claims 4 and 5. Therefore, claim 17 is similarly rejected to as claims 4 and 5.

Claim 18 (Original):
	The examiner will interpret claim 18 as stated earlier in the objection for claim 18 (annotations added). Curtis teaches the apparatus of claim 16, wherein the continuity signal circuit injects a plurality of continuity signals into the equipment grounding conductor, wherein the frequency selector selects [[each]] an additional test frequency for each continuity signal and each additional test frequency is a different frequency. Claim 18 contains the components discussed previously in the analysis of claim 7. Therefore, claim 18 is similarly rejected to as claim 7.

Claim 19 (Original):
	The examiner will interpret claim 19 as stated earlier in the objection for claim 19 (annotations added). Curtis teaches a method comprising: 
measuring an energy level at a test frequency in an equipment grounding conductor between a load and a power source; 
comparing the measured energy level with an energy threshold; 
and injecting a continuity signal comprising a frequency at the test frequency in the equipment grounding conductor at [[an]] a second energy level above the energy threshold in response to determining that the measured energy level is below the energy threshold, wherein the continuity signal is an indicator for continuity of the equipment grounding conductor between the power source and load.
Claim 19 contains processes that were discussed previously in the analysis of claim 1, therefore claim 19 is similarly rejected to as claim 1.

Claim 20 (Original):
	Curtis teaches the method of claim 19, further comprising selecting the test frequency, the test frequency selected from frequencies within a test frequency range, the test frequency range above a fundamental frequency of the power source and excludes harmonics of the fundamental frequency. Claim 20 contains a process that was discussed previously in the analysis of claim 16, therefore claim 20 is similar rejected to as claim 16 (regarding portions pertaining to a frequency selector in claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis.

Claim 6 (Original):
	The examiner will interpret claim 6 as stated earlier in the objection for claim 6 (annotations added). Curtis teaches the apparatus of claim 5, wherein the frequency selector, the energy measurement circuit and the energy comparator select additional test frequencies, measure additional energy levels at the additional test frequencies and compare the additional measured energy levels with the energy threshold (As discussed previously in the analysis of claims 4 and 5, Curtis discloses that numerous test frequencies can be selected, measured, and compared with the energy threshold) until one of: 
the energy comparator determines that [[a]] one of the additional test [[frequency]] frequencies is below the energy threshold (Curtis, as discussed previously in the analysis of claim 4, describes that unit 308 of the energy comparator determines that once a test frequency is below the energy threshold, the test frequency can be used. Also, as stated earlier, Curtis discloses using additional/numerous test frequencies. Therefore, Curtis anticipates selecting additional test frequencies and comparing their measured energy levels with the energy threshold until the energy comparator determines that one of the additional test frequencies is below the energy threshold.).

Curtis is not explicit about selecting, measuring, and comparing additional test frequencies and additional energy levels until “the frequency selector reaches a frequency limit, the frequency limit comprises a number of times the frequency selector selects [[a]] one of the additional test [[frequency]] frequencies”.

Curtis, as discussed previously in the analysis of claim 3, teaches that the frequency selector/change module 302 selects the test frequency from a test frequency range. Additionally, Curtis in [0073], lines 7-13 disclose that the frequency range is “between a lower frequency limit and an upper frequency limit” and that the range may include “a list of discrete frequencies”. This means that Curtis discloses a finite amount of frequencies within the test frequency range. Since Curtis, as stated earlier, also discloses using additional/numerous test frequencies, it would have been obvious in Curtis before the effective filing date of the claimed invention to configure the device of Curtis to test additional frequencies until the frequency selector/change module 302 reaches a frequency limit, such as the total amount of frequencies in the test frequency range, with the expected results of completely testing all of the possible test frequencies within the test frequency range and stopping when there are no frequencies left to test.

Claim 9 (Original):
	Curtis teaches the apparatus of claim 7, wherein the energy measurement circuit interrupts a first continuity signal and measures the energy level at a first test frequency for the first continuity signal … (Curtis in [0069], lines 1-12 discloses that over time an interfering signal at a test frequency can appear, and periodic retesting of the test frequency after a “valid time” is needed in order to ensure that the test frequency is still useable for the continuity signal. Therefore, when a first continuity signal is at a first test frequency past a “valid time”, it is clear that Curtis discloses interrupting the first continuity signal and measuring the energy level at the first test frequency in order to ensure that the first test frequency is still useable. Regarding the energy measurement circuit performing this task, Curtis in [0069], lines 11-12 mentions that unit 308 performs this task, and Curtis in [0090], lines 9-10 mentions that unit 308 can be located in the AC detection module 206, which is part of the energy measurement circuit. Therefore, Curtis discloses the energy measurement circuit interrupting a first continuity signal and measuring the energy level at a first test frequency for the first continuity signal.) 

Curtis is not explicit about performing the above task “while one or more additional continuity signals at different test frequencies are injected in the equipment grounding conductor.” But, Curtis in [0097], lines 3-11 does, however, describe that a plurality of continuity signals at different test frequencies are injected in the equipment grounding conductor. In addition, Curtis in Fig. 4, unit 202 shows that different frequencies F1, F2, and up to Fn can be injected into the equipment grounding conductor. One of ordinary skill in the art would understand from Fig. 4 that frequency F1 can be tested while other frequencies F2 to Fn can be injected into the equipment grounding conductor to monitor a ground fault. Therefore, it would have been obvious in Curtis before the effective filing date of the claimed invention to interrupt a first continuity signal and measure the energy level at a first test frequency for the first continuity signal while one or more additional continuity signals at different test frequencies are injected in the equipment grounding conductor with the expected benefit of multitasking and simultaneously testing frequencies for reuse while monitoring a ground fault.

Claim 10 (Original):
	The examiner will interpret claim 10 as stated earlier in the objection for claim 10 (annotations added). Curtis teaches the apparatus of claim 7, wherein, … for each of the plurality of continuity signals and until a suitable test frequency is found (As discussed previously in the analysis of claim 7, Curtis teaches a plurality of continuity signals and, as discussed previously in the analysis of claim 6, Curtis teaches testing additional test frequencies until one of the additional test frequencies is below an AC threshold. Therefore, Curtis discloses testing frequencies for each of the plurality of continuity signals until a suitable test frequency is found.):
the energy measurement circuit measures an energy level in the equipment grounding conductor at a test frequency selected by the frequency selector within a test frequency range (As discussed previously in the analysis of claims 1 and 3); 
the energy comparator compares the measured energy level for the test frequency with the energy threshold (As discussed previously in the analysis of claims 1 and 3); 
the continuity signal circuit injects a continuity signal comprising a frequency at the test frequency in the equipment grounding conductor at [[an]] a different energy level above the energy threshold in response to the energy comparator determining that the measured energy level is below the energy threshold (As discussed previously in the analysis of claims 1 and 3); 
and the frequency selector selects a different test frequency within the test frequency range in response to the energy comparator determining that the measured energy level is above the energy threshold (As discussed previously in the analysis of claim 4).

Curtis is silent about performing the above task “during a startup operation”. But Curtis in [0067], lines 1-4 does describe testing frequencies before selecting the frequencies for the continuity signals. Therefore, it would have been obvious in Curtis before the effective filing date of the claimed invention to test the frequencies “during a startup operation”, such as before any continuity signals are injected, with the expected result of having useable initial frequencies for monitoring a ground fault.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis, and further in view of Curtis, US 20150346263 (hereinafter Curtis 2015 for clarity).

Claim 8 (Original):
	The examiner will interpret claim 8 as stated earlier in the objection for claim 8 (annotations added). Curtis teaches the apparatus of claim 7, wherein the frequency selector selects [[a]] the additional test frequency for each continuity signal from a different test frequency range (Curtis in [0075], lines 3-6 describes having different frequency ranges in order to have different frequencies for the continuity signals.).

Curtis is silent concerning “wherein each test frequency range does not overlap another test frequency range”.

Curtis 2015 teaches a ground monitoring system where frequencies for the continuity signals are selected from test frequency ranges wherein each test frequency range does not overlap another test frequency range (Curtis 2015 in [0085], lines 8-14 describes changing “the frequency of each of the AC components over a range that doesn't overlap other of the AC components” and states an example of test frequency ranges such as “80-100 Hz, 190-250 Hz, and 850-1050 Hz”.).

Curtis 2015 is analogous to the claimed invention since Curtis 2015 pertains to a ground monitoring system. As discussed previously in the analysis of claim 3, Curtis mentions selecting the frequencies from test frequency ranges, and as discussed previously in the analysis of claim 7, Curtis mentions having different frequencies for each continuity signal. Therefore, it would have been obvious in Curtis before the effective filing date of the claimed invention to incorporate non-overlapping test frequency ranges as disclosed by Curtis 2015 to the device of Curtis with the expected result of further ensuring that each continuity signal has a different frequency.

Claim 15 (Original):
	Curtis teaches the apparatus of claim 1, wherein the continuity signal circuit injects the continuity signal in one of: 
a phase conductor providing power to the load and the continuity signal is injected into the equipment grounding conductor from the phase conductor (Curtis in Fig. 1 and [0041], lines 1-5 describes that the continuity signal is injected into “phase conductors 110, 112, 114 of the power cable assembly and the ground injection module 122 injects the signal in the equipment grounding conductor 118”).

Curtis is silent concerning a continuity signal circuit injecting the continuity signal in “a pilot conductor and the equipment grounding conductor run to the load and the continuity signal is injected into the equipment grounding conductor from the pilot conductor”.

Curtis 2015 teaches a continuity signal circuit injecting the continuity signal in a pilot conductor and the equipment grounding conductor run to the load and the continuity signal is injected into the equipment grounding conductor from the pilot conductor (Curtis 2015 in Fig. 1 and [0106], lines 8-13 describes injecting the continuity signal in a pilot conductor 122 and the equipment grounding conductor 118 run to the load 120 and the continuity signal is injected into the equipment grounding conductor 118 from the pilot conductor 122.).

It would have been obvious in Curtis before the effective filing date of the claimed invention to inject the continuity signal in a pilot wire as disclosed by Curtis 2015 in the device of Curtis with the expected benefit of having an additional configuration that can be used for monitoring the ground current.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis, and further in view of Englert et al., CA 3022248 (hereinafter Englert).

Claim 12 (Original):
	The examiner will interpret claim 12 as stated earlier in the objection for claim 12 (annotations added). Curtis teaches the apparatus of claim 1, further comprising: 
a continuity signal measurement circuit that measures an energy level at the test frequency in the equipment grounding conductor while the continuity signal circuit injects the continuity signal in the equipment grounding conductor (As discussed previously in the analysis of claim 1, Curtis teaches an energy measurement circuit. This can also be considered a continuity signal measurement circuit since Curtis in Fig. 5, steps 504 and 506 teaches measuring an energy level while a continuity signal is injected); 
and a signal strength comparator that compares … with the measured energy level measured by the continuity signal measurement circuit (As discussed previously in the analysis of claim 1, Curtis teaches an energy comparator. This can also be considered a signal strength comparator since Curtis in Fig. 5, steps 504 to 508 teaches making a comparison with a measured energy level comprising an injected continuity signal.), 
wherein the continuity signal circuit injects the continuity signal comprising the frequency at the test frequency in the equipment grounding conductor at [[an]] the second energy level above the energy threshold in response to the energy comparator determining that the measured energy level is below the energy threshold (Curtis as discussed previously in the analysis of claim 1.) …

Curtis is silent concerning a signal strength comparator “that compares the measured energy level measured by the energy measurement circuit with the measured energy level measured by the continuity signal measurement circuit”, and Curtis is silent concerning the continuity signal circuit injecting the continuity signal further based on “the signal strength comparator determining that an energy difference between the measured energy level measured by the energy measurement circuit and the measured energy level measured by the continuity signal measurement circuit is above a signal strength delta threshold”.

Englert teaches a ground fault monitoring device that compares a measured energy level without a continuity signal versus a measured energy level with a continuity signal, in order to generate a difference value (Englert in pg. 10 of 20, last paragraph describes that a comparison between the measured energy level without a continuity signal/ground potential, and the measured energy level with a continuity signal/test signal results in a difference value/displacement voltage measuring signal M). In addition, Englert teaches comparing the difference value to a signal strength delta threshold (Englert in pg. 11 of 20, para. 2, lines 1-2 describes comparing the difference value/displacement voltage measuring signal M with a signal strength delta threshold/threshold value).

	Englert is analogous to the claimed invention since Englert pertains to a ground fault detection device. Englert in pg. 11 of 20, para. 1 describes a benefit of using a difference value such as separating displacement of the test signal from components caused by asymmetry in the power supply, therefore it would have been obvious in Curtis before the effective filing date of the claimed invention to incorporate the comparison technique of Englert to the device of Curtis with the expected result of reducing signal noise and improving signal resolution when detecting changes to the ground monitoring system. Curtis in [0047], lines 4-6 mentions outputting a continuity signal that is distinguishable from the noise of the system, and Englert discloses that the difference value is a difference between a continuity signal and ground noise. Therefore, it would have been obvious in Curtis before the effective filing date of the claimed invention to have the device of Curtis output the continuity signal further based on the difference value being above a signal strength delta threshold with the expected result of having a continuity signal that is above a signal to noise ratio and distinguishable from the noise of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857